Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
 Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 2/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-12 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not teach wherein upon initiation of washcoat suspension flow the sound/pressure wave generator is lifted away from the substrate monolith while still in operation.
The original disclosure does not teach wherein the shear force, is applied only to a region of the thickness of the washcoat suspension and not to the entire thickness of the washcoat suspension.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (EP 1900442) in view of Ampo (Ampo, Leveling Viscous Fluids Using Ultrasonic Waves, Japanese Journal of Applied Physics, Vol. 43 No. 5B, 2004, pg. 2857-2861) and Suzuki (US 2007/0128354).
Regarding Claims 1-2, 5, and 13-14, Goshima teaches a process for coating a substrate monolith of the flow-through or wall-flow type with a washcoat suspension (abstract and [0002]), characterized in that the washcoat suspension is applied from above to one end of an upright substrate monolith in a first step ([0018]), a force to act on the surface of the washcoat suspension in order to level it in a contactless manner ([0019], [0027]), and the washcoat suspension is subsequently sucked into and/or pressed into the substrate monolith ([0031]).
	Goshima teaches leveling with spinning or ultrasound ([0023], [0027]).  Goshima does not teach a pressure transmitted by gas to act on the surface of the washcoat suspension in order to level it in a contactless manner; however, leveling viscous fluids by contactless airborne ultrasonic waves, i.e. pulsating gas stream, is known in the art (Ampo, abstract).  Ampo teaches the technology overcoming problems associated with spinning methods (Introduction).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the leveling of Goshima to include a contactless ultrasound leveling, as taught in Ampo, because it is a known method of leveling a viscous fluid and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the leveled fluid of Goshima with a method as in Ampo.
	Goshima teaches the slurry amount stored above the honeycomb adjusted based on a predetermined coating length ([0026]).  Goshima does not teach the height of the washcoat suspension; however, Suzuki teaches a slurry container fitting the end of a monolith for impregnation wherein the slurry is provided in a predetermined amount necessary to be used in coating the honeycomb flow channels to a predetermined length of the monolith ([0026-0027]).  Suzuki teaches the height of the slurry in the container being identical at each channel of the monolith such that an identical amount of slurry is sucked into each channel and the coating length is equal ([0044]).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
	Regarding Claim 3, Ampo teaches moving the nozzle in a direction parallel to the surface, i.e. pressure acting on the suspension being continuously reduced as the nozzle moves past.  Goshima teaches a leveling step and subsequent spreading step, i.e. the pressure acting on the suspension being reduced stepwise (stopped) at the end of the leveling step.
	Regarding Claim 4, Ampo teaches the ultrasound causing flow, i.e. greater than the flow limit of the suspension (4.3 Experimental results and discussion).
	Regarding Claim 6, Ampo teaches a frequency of 26 kHz (Fig. 12).
	Regarding Claim 7, Ampo teaches times in the range of 0-80 sec wherein the time effects the uniformity of the thickness (Figure 8).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art to modify the time of the combined references to be an optimized time, as taught in Ampo, in order to achieve a uniform thickness and in such an optimization one of ordinary skill in the art would have arrived at the claimed time.
	Regarding Claims 9 and 18-19, Goshima teaches the viscosity of the washcoat suspension being generally such that it does not flow into the channels ([0013]).  Goshima teaches if the viscosity is such that the surly will flow into channels by only gravitational force, the air pressure control mechanism will be switched to control the gravitational force of the slurry ([0013]).  Goshima is silent as to the specific viscosity of the slurry; however, "[W]here the general conditions of a claim are disclosed in the prior art, .

Claims 1, 4, 8-9, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goshima (EP 1900442) in view of Yoshiyuki (JP 2002268146) and Suzuki (US 2007/0128354).  A machine translation is provided as an English equivalent for Yoshiyuki and is used in the citations below.
	Regarding Claims 1, 8, and 13-14,  Goshima teaches a process for coating a substrate monolith of the flow-through or wall-flow type with a washcoat suspension (abstract and [0002]), characterized in that the washcoat suspension is applied from above to one end of an upright substrate monolith in a first step ([0018]), a force to act on the surface of the washcoat suspension in order to level it in a contactless manner ([0019], [0027]), and the washcoat suspension is subsequently sucked into and/or pressed into the substrate monolith ([0031]).
	Goshima teaches leveling with spinning or ultrasound ([0023], [0027]).  Goshima does not teach a pressure transmitted by gas to act on the surface of the washcoat suspension in order to level it in a contactless manner; however, leveling viscous fluids by contactless air nozzles is known in the art (Yoshiyuki, Fig. 10 and discussion thereof).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the leveling of Goshima to include a contactless air nozzles, as taught in Yoshiyuki, because it is a known method of leveling a viscous fluid and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the leveled fluid of Goshima with a method as in Yoshiyuki.

	Regarding Claim 4, Yoshiyuki teaches the air causing flow, i.e. greater than the flow limit of the suspension (Fig. 10 and discussion thereof).
	Regarding Claim 9 and 18-19, Goshima teaches the viscosity of the washcoat suspension being generally such that it does not flow into the channels ([0013]).  Goshima teaches if the viscosity is such that the surly will flow into channels by only gravitational force, the air pressure control mechanism will be switched to control the gravitational force of the slurry ([0013]).  Goshima is silent as to the specific viscosity of the slurry; however, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to provide the viscosity of the slurry of Goshima at an 

Response to Arguments
Applicant’s arguments, see amendments, filed 3/2/2022, with respect to the Section 112(a) rejection of Claim 16 and the Section 112(b) rejection have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's other arguments filed 3/2/2022 have been fully considered but they are not persuasive.
Applicant argues the arguments raised in the After Final Amendment of January 26, 2022 are incorporated by reference.  The Examiner’s response to the arguments in the Advisory Action of 2/22/2022 are incorporated herein.  Applicant argues, in the After Final Amendment, the subject matter of amended claims 15 is supported by the original disclosure.  The examiner has reviewed the cited portions of the original disclosure.  The original disclosure does not teach wherein upon initiation of washcoat suspension flow the sound/pressure wave generator is lifted away from the substrate monolith while still in operation.
Applicant further argues claim 1 has been amended to clarify wherein the washcoat suspension provided to the one end of the upright substrate monolith in the first step on the substrate monolith has a thickness of 0.5 — 15 cm prior to the washcoat suspension being sucked into and/or pressed into the substrate monolith. This amendment has been addressed in the prior art rejection above.
Applicant argues new dependent claim 20 is supported by page 5, lines 11-23, page 14, lines 17-29, and page 15, lines 1-6 of the original application.  The examiner has reviewed the cited portions of the original disclosure.  The original disclosure does not teach wherein the shear force, is applied only to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712